Citation Nr: 1625899	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-03 535	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, with mild non-proliferative diabetic retinopathy ("diabetes mellitus"), rated as 20 percent disabling for the period of appeal prior to July 28, 2014 and as 40 percent disabling thereafter.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The June 2008 rating decision continued a 20 percent disability rating for diabetes mellitus, and the October 2011 rating decision denied service connection for erectile dysfunction.  

The Veteran testified at a videoconference hearing before the undersigned in August 2014, and a transcript of that hearing is of record.  In October 2014, the Board remanded the issues for further development.

In May 2015, the RO increased the rating for diabetes mellitus to 40 percent, effective July 28, 2014.  This decision constituted a partial grant of the benefits sought on appeal, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDING OF FACT

On May 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in a May 2015 Supplemental Statement of the Case (SSOC) response that he requested that the claims be closed.  In a June 2016 statement, the Veteran's representative from the American Legion clarified that the Veteran's appeal should be closed, and also noted that a March 2016 written brief had been submitted erroneously and should be disregarded.  In light of these statements, the Veteran has withdrawn the appeals for an increased rating for diabetes mellitus and service connection for erectile dysfunction; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.











ORDER

The appeal of entitlement to an increased rating for diabetes mellitus, rated as 20 percent disabling for the period of appeal prior to July 28, 2014 and as 40 percent disabling thereafter, is dismissed.

The appeal of entitlement to service connection for erectile dysfunction is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


